IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-80,357-04

                        IN RE BRIAN DWAYNE DORSEY, Relator

                   ON APPLICATION FOR WRIT OF MANDAMUS
                              CAUSE NO. 76561
                        TH
              IN THE 314 DISTRICT COURT FROM HARRIS COUNTY

     R ICHARDSON, J., filed a concurring statement in which J OHNSON, A LCALA, and
N EWELL, JJ., joined.

                              CONCURRING STATEMENT

       Juvenile criminal law in Texas is one of our more difficult areas of law, encompassing

not only the Family Code, but also the Codes of Criminal Procedure and Civil Procedure.

Attorneys not specializing in juvenile law have difficulty navigating the field, so a pro se

litigant faces a distinct disadvantage. Relator in this case has made repeated attempts to file

his pro se post-conviction complaint for time credit, but each time he has come up short. The

problem lies with the fact that relator is asking for relief via an Article 11.07 of the Code of

Criminal Procedure application for writ of habeas corpus from a juvenile adjudication, which

is not a final felony conviction. By way of analogy, relator has tried to mail a letter with the
                                                               Dorsey concurring statement — 2


wrong address on it and then called the phone company to find out where the letter went.

He’s getting nowhere.

       Relator filed this third writ of mandamus in which he claims that he filed what would

be his second application for a post-conviction writ of habeas corpus under Article 11.07 in

the 314th District Court, a juvenile court in Harris County. Having received no response from

the court, relator now seeks a writ of mandamus from this Court ordering the 314 th District

Court to forward his 11.07 application. I concur with this Court’s judgment denying leave

to file, but I write separately to clarify why relator is not entitled to relief from this Court.

       Relator, who is now 37 years old, was a juvenile in 1991 when he was adjudicated for

engaging in delinquent conduct by committing murder and sentenced to twenty years’

imprisonment. Because such an adjudication is not a final felony conviction for the purposes

of Article 11.07, relief is not available from this Court under that article’s provisions. Ex

parte Valle, 104 S.W.3d 888 (Tex. Crim. App. 2003); see also T EX. F AM. C ODE A NN. §

51.13. Although quasi-criminal in nature, proceedings in juvenile court are considered civil

cases; thus, the Texas Supreme Court, rather than this Court, is the court of last resort for

such matters. Id. This Court has therefore concluded that it lacks jurisdiction to issue

extraordinary writs in juvenile cases, even those initiated by a juvenile offender who has been

transferred to the Texas Department of Criminal Justice–Institutional Division (TDCJ)

because he is now an adult. In re Hall, 286 S.W.3d 925, 927 (Tex. 2009) (citing Ex parte

Valle, 104 S.W.3d at 889).
                                                               Dorsey concurring statement — 3


       In November of 1991, relator was sentenced to twenty years’ confinement on his

murder adjudication. Nine years later, on May 31, 2000, relator was paroled. After

approximately eleven years on parole, relator was arrested for DWI on July 20, 2011. Relator

pled guilty to the DWI–3rd and was sentenced to three years in TDCJ. Subsequently,

relator’s parole on the juvenile murder adjudication was revoked. Relator believes he was

wrongfully denied street-time credit for the eleven years he spent on parole.

       This Court will not review the merits of relator’s claim for street-time credit because

we do not have the jurisdiction to do so in a juvenile matter. His proper remedy would be

to seek a writ of habeas corpus through the juvenile justice system. The procedure for

handling writs of habeas corpus are not specifically addressed in the juvenile justice portion

of the Family Code, but the appeal procedures in that section “do not limit a child’s right to

obtain a writ of habeas corpus.” T EX. F AM . C ODE A NN. § 56.01(o) (West 2014). Except

when in conflict with a provision of the Family Code, the Texas Rules of Civil Procedure

govern juvenile proceedings. T EX. F AM. C ODE A NN. § 51.17(a); In re M.R., 858 S.W.2d 365,

366 (Tex. 1993). Juveniles may file applications for writs of habeas corpus pursuant to

Article V, Section 8, of the Texas Constitution, which gives “District Court judges. . . the

power to issue writs necessary to enforce their jurisdiction.” T EX. C ONST. art. V, § 8; see also

Ex parte Valle at 890.

       Our denial does not preclude relator from filing an application for writ of habeas

corpus pursuant to Article V, Section 8 of the Texas Constitution with the 314 th District

Court of Harris County. If the 314th District Court does not respond, then relator may seek
                                                            Dorsey concurring statement — 4


relief by way of writ of mandamus issuing from the intermediate appellate court. See T EX.

C ONST. art. V, § 6(a).

       For the reasons set out above, I concur with this Court’s order denying leave to file.




FILE: July 1, 2015
PUBLISH